DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 7/5/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42, the term “adjusting the rigidity of the custom shaped archform with the interproximal loops” is indefinite, as it is unclear how specifically the rigidity is adjusted with the loops.  The specification does not provide any guidance or clarity thereto.  As such, as best understood by the Examiner, the rigidity of the wire is adjusted by the presence of the loops, versus a wire without the loops and will be interpreted as such for examination. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-32, 33, 35-37, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2011/0091832 A1) in view of Brunson (US 6086364) in view of Hilliard (US 2007/0154859 A1).
Regarding the above claims, Kim et al discloses a method of moving teeth (see abstract and citations below), the method comprising: obtaining scans of teeth of a patient ([0042]); creating a virtual representation of the teeth of the patient based on the scans ([0040]-[0041]); digitally placing digital orthodontic brackets on lingual surfaces of the teeth of the virtual representation (see [0044], [0046]-[0047]); moving teeth of the virtual representation to an alignment ([0047]); placing orthodontic brackets on the lingual surfaces of the teeth of the patient corresponding to the placement of the digital orthodontic brackets on the lingual surfaces of the teeth of the virtual representation ([0064]) and designing a custom-shaped archform configured to follow a dental arch segment (at least to some degree in order to fit into the mouth) and having a default configuration corresponding to the alignment of the teeth in the virtual representation and the placement of the digital orthodontic brackets on the lingual surfaces of the teeth of the virtual representation (see [046]-[0047]).  Kim et al additionally discloses wherein the digital images are obtained using a digital intraoral scanner ([0042]; per claim 37); forming an indirect bonding (IDB) tray based on the placement of the digital orthodontic brackets on the lingual surfaces of the teeth of the virtual representation ([0057], [0062], [0064]); and loading the brackets in the IDB tray to place the brackets on the teeth([0064] and [0069]; per claims 24-25); and comprising forming a plurality of custom shaped archforms (e.g. upper and lower teeth are treated in orthodontic treatment using the custom archforms; see [0006]; per claim 44).  Kim does not explicitly teach wherein the custom shaped archform is fabricated and deflecting the archform from the default configuration to couple to the brackets such that the custom shaped archform does not slide with respect to the brackets so that the archform applies forces to the teeth of the patient, moving the teeth toward positions corresponding to the alignment of the teeth of the virtual representation, and wherein the archform comprises a plurality of interproximal loops of different sizes that correspond to interdental spaces between adjacent teeth of the patient as required.
Brunson, however, teaches forming and deflecting an orthodontic archform (76) to couple to orthodontic brackets (see Figs. 10-11) such that the archform does not slide with respect to the bracket such that the archform applies forces to the teeth of the patient, moving teeth towards a desired position (implicitly, by definition of orthodontic treatment; see col 7, lines 12-32).  Brunson additionally discloses deflecting a deflectable portion (148) of each of the brackets in a first direction to place corresponding connectors (64a/b) of the archform within the brackets and moving the deflectable portion in a second direction, opposite the first direction, after placement of the connectors within the brackets, locking the connectors in the brackets (see col 7, lines 12-32 and Figs. 10-11; per claim 23); wherein the corresponding connectors are male loops (see Fig. 5a for example; per claim 33); inserting the connectors (64a/b) into the brackets from the occlusal direction (see Figs; dependent on jaw brackets are placed on and orientation placed; capable of being used as such; per claim 31).  Brunson further discloses that the archform (see Fig. 5a) comprises interproximal loops (e.g. omega loops mesial of protrusions 64b and 64 in Fig. 5a) corresponding to interdental spaces between adjacent teeth (corresponding at least to some degree due being near or over the space), wherein the loops are configured to be disposed on a gingival side of a longitudinal axis of the archform and not an occlusal side (see Fig. 5a, dependent on jaw used on and orientation of brackets placed on teeth; configured of being arranged as such), wherein the loops are configured to be open in an occlusal direction to facilitate flossing (configured to be arranged and used as such, see explanation above; per claims 22, 35 and 36).  
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim to include Brunson’s forming and deflecting of an orthodontic archform that does not slide with respect to the bracket, male loops/connectors, interproximal loops and corresponding brackets with deflectable portions, as such modification would allow the orthodontic forces to be efficiently applied to the teeth and allow for additional positioning forces to be applied to the teeth, improving efficiency of treatment and control of movement of the teeth, and reduce the risk of inadvertent separation of the wire from the bracket, as the wire is locked in placed.  It is noted that should the method of Kim be modified with the teachings of Brunson, as combined above, the resultant custom designed wire of Kim/Brunson, designed by Kim’s method would be formed and deflected such that the custom archform is deflected from the default (unbiased) configuration to couple to the brackets such that the custom shaped archform does not slide with respect to the brackets so that the custom shaped archform applies forces to the teeth of the patient (Kim), moving the teeth toward positions corresponding to alignment of the teeth of the virtual representation as required.  It is noted that once modified, as explained above, the custom designed archform according to the model must be formed in order to implement the treatment, and by definition, orthodontic forces and tooth movement are applied and caused by deflection of an archwire.  Kim/Brunson, as combined above, does not teach wherein the interproximal loops are of different sizes or shapes as required.
Hilliard, however, teaches an orthodontic archwire (see Figs. 8-9) having interproximal loops of different sizes and shapes (see below; per claims 22 and 43) and formed of a shape memory material (Ni-Ti; per claim 32).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the interproximal loops of the device of Kim/Brunson, as combined above to include Hilliard’s teaching of providing interproximal loops of different sizes and shapes and Ni-Ti material as such modification would allow for customized control of force direction and magnitude for different teeth [0055] and make use of an old and well known material in orthodontic wires, merely involve the selection of a known material based on its suitability for its intended use, which has been held to be within the skill of the ordinary artisan (see MPEP 2144).    Regarding claim 42, as best understood by the Examiner, by providing the different shaped and sized interproximal loops as taught in the modified device of Kim/Brunson/Hilliard, as combined above, the rigidity of the archform is adjusted (versus a wire without the loops, as best understood by the Examiner).  


    PNG
    media_image1.png
    830
    831
    media_image1.png
    Greyscale

   Regarding claims 26-30, Kim/Brunson/Hilliard, as combined above, teaches wherein the custom-shaped archform alters the facio-lingual or mesio-distal inclination, occlusal-gingival direction, mesio-distal direction, or facial lingual direction of the teeth, as Kim discloses that the teeth are modeled and aligned in three dimensions, encompassing both directions above (see citations above, Kim).  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Brunson in view of Hilliard, as combined above, further in view of Machata et al (US 2014/0255864 A1).
Regarding claim 38, Kim/Brunson/Hilliard, as combined above, does not teach segmenting each tooth of the virtual model to facilitate individual arrangement as required.  
Machata, however, teaches segmenting teeth of a virtual model (see [0019]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kim/Brunson/Hilliard, as combined above, to include Machata’s step of segmenting the model, as such modification would allow for individual tooth adjusting, improving control and planning of the orthodontic movement.
Claim(s) 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brunson in view of Hilliard, as combined above, further in view of Brader (US 3593421 A).
Regarding claim 40, Kim/Brunson/Hilliard, as combined above, does not explicitly teach that the archform comprises a rectangular cross section as required.  
Brader, however, teaches a customizable archform with interproximal loops which can comprise a round, rectangular or square cross section (see Figs. 1-16 and col 3, lines 56-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Brunson/Hilliard to include a rectangular cross section, as such modification would merely involve the selection of a finite number of identified predictable solutions with a reasonable expectation of success and would merely involve a change of shape of a known component of the device (see MPEP 2143 and 2144).  
Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4197643 teaches an orthodontic archwire comprising a plurality of interproximal loops of varying shapes and sizes (see Fig. 1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772